REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
Claims 1-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The currently claimed invention is directed to a tampon applicator stored within a cap/cover package.  This invention differs from that of parent application 13/926,875 (now US 9,427,361) in that the current invention requires the cap having a structure or undulating surface therein that retains an insertion barrel of the tampon applicator while a plunger of the tampon applicator is being withdrawn from the cap.
Relevant prior art Shimatani (US 5,041,080) discloses a tampon applicator having a barrel (6, see Fig. 1) and a hollow plunger (5), a pledget (1), a cap (14, see Fig. 1), a cap cover (knob 7).  A string (10) of the pledget stays within the tampon package when the cap cover (7) is partially disengaged from the open end of the cap.  However, Shimatani does not disclose a structure or an undulating surface within the cap when the plunger is withdrawn from the cap.  Also based on Shimatani’s disclosure, it is understood that the plunger does not move telescopically relative to the barrel, but rather it serves to drive the pledget (1) out of the barrel when the plunger is rotated within the barrel (see Col. 3 lines 13-30).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        5 June 2021